El Juez Asociado Señob. Texidob,
emitió la opinión del tribunal.
Al Registrador de la Propiedad de Mayagüez le fue pre-sentada para su inscripción en el registro una escritura otor-gada ante el notario Enrique Báez, sustituyendo al notario José Sabater, por la que el Marshal de la Corte de Distrito de Mayagüez vendió a Carmen Yñigo una finca en el barrio de Sábalos, término de Mayagüez, que según la escritura, aparece inscrita a favor de Carmen Antonia y Olga Ecñean-*123día e Tñigo, menores hijas de Eamón Echeandía, quien adquirió la finca de Alfredo Ramírez de Arellano pagando parte del precio de la misma de sn peculio y de contado. La finca se Labia embargado por orden de la Corte de Distrito de Mayagüez en nn pleito seguido por Antonio Gronzález Snárez contra Ramón Echeandía, en el que el primero obtuvo una sentencia contra el segundo por tres mil quinientos dollars de principal, intereses, y doscientos dollars para hono-rarios de ahogado.
En el mandamiento al marshal para que hiciera efectiva la sentencia se le ordena que haga satisfacer las referidas sumas en bienes de la propiedad! personal del deudor, y si ella no fuera bastante, en la propiedad real que pertenezca a dicho deudor. El demandante designó ante el marshal bienes para su venta en pública subasta, y como tales todo el derecho, título e interés que tuviera el demandado Ramón Echeandía en la finca a que antes nos referimos. Se anunció' la subasta, y se llevó a cabo; y en virtud de ella se otorgó la escritura que es base de este recurso. En ella se trasmite a Doña Carmen Rita Tñigo todo el derecho, título e interés que tenga el demandado Ramón Echeandía, y sus hijas menores Carmen Antonia y Olga Echeandía en la finca antes citada.
El Registrador de la Propiedad de Mayagüez puso la siguiente nota-:
“Denegada la inscripción de la venta judicial que comprende el documento que precede que es la escritura número 110, otorgada en Mayagüez, a primero de julio del pasado año mil novecientos treinta, ante el notario Enrique Báez García, como sustituto de su compañero José Sabater y García, y Tomada anotación preventiva por el término de 120 días a todos los efectos legales a favor de la adquirente Carmen Rita Yñigo viuda de Rodríguez, por cuanto la finca descrita en dicha escritura aparece inscrita a favor de las menores Carmen Antonia y Olga Echeandía, personas distintas del demandado Ramón Echeandía, y si bien el Marshal de la Corte de Distrito de esta ciudad, vendió en el acto de la subasta todo título, derecho e interés que el demandado Ramón Echeandía y sus hijas menores Carmen Antonia' *124y Olga Echeandía tienen y pudiera corresponderles en diclia finca, del documento no consta 'que dichas menores fueran parte del proce-dimiento ni que fueran oídas y vencidas en el mismo, todo ello al folio 80 vuelto del tomo 199 de esta ciudad, finca número 2042, anota-ción letra B, con el defecto subsanable de no haberse acreditado las facultades y carácter de Antonio Alemañy Oliver para aceptar el contrato a nombre de la adquirente señora Carmen Rita Iñigo. Dicha finca aparece gravada con una hipoteca a favor de Alfredo Ramírez de Arellano. ’ ’
El registrador tiene razón. Las menores dueñas de esa finca conforme a registro, no aparece que Rayan sido parte en el pleito; antes bien lo que aparece de los documentos copiados en la escritura es que no lo fueron. Del mandamiento que se copia, en el primer “Por cuanto” aparece lo que sigue:
“Por Cuanto : El día seis de Noviembre de mil novecientos vein-tinueve Antonio González Suárez, como demandante obtuvo una sen-tencia a su favor en la Corte de Distrito del Distrito Judicial de Mayagüez, Puerto Rico, contra Ramón Echeandía, por la suma de tres mil quinientos dólares con interés a razón del uno por ciento por mes desde el treinta de Septiembre de mil novecientos veinti-nueve hasta que sea satisfecha juntamente, doscientos dólares por honorarios, por costas y pago en la fecha de dicho fallo, y costas que se devengue, en la forma que se indica en el récord.”
Y la orden, dice:
“Por lo tanto: Usted, el Marshal antes mencionado, es reque-rido por la presente para que haga que satisfagan las ’sumas debi-das sobre dicha sentencia, con interés como queda dicho, con las costas devengadas y que ’se devenguen, conforme a dicha sentencia, en bienes de la propiedad personal de dicho deudor, y si no hu-biere propiedad personal bastante, entonces de la propiedad real que se hallare en el distrito de usted, y que pertenezca a dicho deudor en la fecha en que dicha sentencia fué registrada en dicha Corte de Distrito, o en cualquiera época después, devolviendo esta orden con un certificado de diligeneiamiento dentro de sesenta días de haber recibido usted la misma, con una‘manifestación al dorso de la misma de lo actuado por u’sted.”
El marshal, funcionario ejecutivo, no tiene derecho a *125ampliar o ejecutar arbitrariamente las órdenes qne recibe;, él se debe atender a lo que la corte dispuso y el secretario le comunicó. Y si incluyera a las menores bijas del deman-dado, excedería sus atribuciones, si no tenía mandamiento para ello, y su acto sería ineficaz y nulo. No encontramos que de los documentos nazca, autoridad alguna para trasmitir los derechos o título de las menores. El acta de la subasta se refiere a “todo el derecho, título e interés que tenga el demandado Eamón Echeandía en la siguiente finca: (aquí aparece la descripción).”
Es viejo, y casi axiomático el precepto “Nadie puede ser privado de su propiedad sin ser vencido en juicio” repetido en innumerables sentencias, no ya de los Estados Unidos o de España, sino de todos los países civilizados. El derecho a ser oído por el tribunal, el día en corte, es algo consagrado y universal.

Se confirma la nota recurrida.

El Juez Asociado Señor Wolf no intervino.